Citation Nr: 1536387	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  10-06 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a disability manifested by back problems with bulging discs. 

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for residuals of an injury to the chest.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 30, 1975 to July 25, 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver Colorado.

In December 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge via videoconference.  A transcript of that hearing is associated with the Veteran's VBMS file. 

The Board notes that a supplementary statement of the case (SSOC) expedited action attachment was submitted to VA by the Veteran's representative dated July 21, 2014, indicating satisfaction with the most recent SSOC and requesting that the appeal be withdrawn.  That same day, the Veteran's representative also submitted a VA Form 646 (statement of accredited representative in an appealed case) in which the representative supported the contentions of the Veteran and requested reasonable doubt be considered in his appeal.  A subsequent SSOC expedited action attachment dated July 26, 2014, and signed by the Veteran himself indicated that he was not satisfied with the most recent decision and requested that his case be forwarded immediately to the Board.  As discussed above, the Veteran subsequently attended a Board hearing via videoconference in December 2014.  As such, the Board is satisfied that the appeal has not been withdrawn.
In January 2015, the Board remanded this matter for further evidentiary development.  

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

With regards to the Veteran's psychiatric disability claim, he contends that he has developed a psychiatric disability due to being beaten in his chest and back by a drill sergeant during basic training.  He claims that he wanted to retaliate, but was scared for his life.  He further claims that he was told that if he kept quiet, he would receive an honorable discharge.  See January 2009 Statement by Veteran (Correspondence) in VBMS.  

An April 1975 service treatment record (STR) shows that the Veteran was seen for chest and stomach pain.  

A July 3, 1975 STR reflects that the Veteran had a history of pain in his chest, abdomen, and extremities since arrival four days prior.  He expressed that he "would like to get out."  He reported that in February 1975, he sustained a muscle strain of the chest and abdomen due to jacking up a 400 pound forklift.    

A July 1975 STR shows that the Veteran had a history of nervousness, which had interfered with school and employment.  He reported that he did not know what he was doing when he enlisted and now wanted out of the Army.  He further reported that he may overdose rather than stay in the Army.  The Veteran received a provisional diagnosis of immature personality disorder.  He later underwent a psychological evaluation on that same day.  The examiner noted the Veteran's diagnosis of immature personality disorder and that he did not appear to have any apparent signs of a psychiatric condition which would warrant medical separation from service.  He was recommended to continue his same duty.  The examiner indicated that the Veteran was unmotivated for military service and desired a discharge.  The Veteran stated that he would possibly attempt suicide in order to obtain a discharge.  The examiner noted that there appeared to be a possibility of suicidal acting-out.  

Discharge records show that the Veteran declined to receive an explanation of his separation.

A November 1995 private Medical Evaluation and Assessment, associated with the Veteran's SSA records, shows that the Veteran suffered from hallucinations, suicidal thoughts, depression, poor concentration and memory, and anger.

A May 1996 Psychiatric Review, also associated with the Veteran's SSA records, reflects that the Veteran was experiencing acute depression secondary to a November 1995 argument with his supervisor.

An October 2008 private treatment record shows that the Veteran had a long history of schizo-affective disorder and was able to recall at least two antipsychotics he had been on in the last two decades.

In July 2014, the Veteran received a memorandum detailing that there was a formal finding on a lack of information required to verify stressors in connection to his claim of PTSD.

In June 2015, the Veteran submitted a letter by Dr. S. N. stating that the Veteran was a patient in his office with a history of lumbar and cervical bulging discs and degenerative disc disease.  He was under his care for chronic neck and low back pain and was unable to lift or carry heavy items due to his chronic pain.  A June 2014 Treatment Verification letter shows that the Veteran had current diagnoses of schizoaffective disorder, generalized anxiety disorder, and PTSD.

Based on this evidence, the Board has determined that the "low threshold" necessary to establish entitlement to a VA medical examination in connection with the Veteran's claim of service connection for an acquired psychiatric disorder, to include PTSD.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007) (noting that a layperson is competent to report what he/she was told by a medical professional).  Accordingly, the matter must be remanded for the Veteran to be afforded a VA examination that addresses the nature and etiology of his diagnosed psychiatric disabilities.

Additionally, an effort should be made to obtain any records pertaining to ongoing psychiatric treatment the Veteran has received that are not already on file.  38 U.S.C.A. § 5103A(c) (West 2014).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Lastly, in January 2015, the RO denied new and material evidence claims for service connection for a disability manifested by back problems with bulging discs and service connection for residuals of an injury to the chest.  The RO mailed notice of the decision in January 2015.  In March 2015, the Veteran submitted a Notice of Disagreement (NOD).  However, the record currently available to the Board contains no indication that the RO has issued a Statement of the Case (SOC) addressing this matter.  Thus, the January 2015 rating decision remains pending and the RO is now required to send the Veteran an SOC in accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  Where an NOD has been submitted, the Veteran is entitled to an SOC.  The failure to issue an SOC is a procedural defect requiring a remand.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA medical records and associate them with the paper or virtual claims file. 

All efforts to obtain these records must be documented.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.  The Veteran should also be given opportunity to present any private treatment records.

2. After the above development has been completed, schedule the Veteran for a VA psychiatric examination for the purpose of determining the etiology of any psychiatric disability diagnosed.  The record must be made available to the examiner and the examiner should indicate in his/her report whether or not the record was reviewed.  Any indicated tests should be accomplished.  A rationale for any opinion expressed should be provided.  The VA examiner should give a medical opinion, with full rationale, as to whether the Veteran currently has PTSD.  The examiner should specifically identify the verified stressor(s) which is(are) responsible for PTSD, if diagnosed. 
  
Additionally, if the examiner notes the presence of any coexistent psychiatric disability, an opinion should be provided as to whether such psychiatric disability is less likely than not; at least as likely as not; or more likely than not related to service.  The examiner should address the in-service complaints made in conjunction with the incident where the Veteran claims he was beaten in his chest and back by a drill sergeant during basic training.  With regard to a personality disorder, the examiner should determine if the Veteran had a disability resulting from a mental disorder that was superimposed upon the personality disorder.  It is noted in July 1975 service treatment records that the Veteran had an immature personality.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

3. Then, the AOJ should readjudicate the issue on appeal.     If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the electronic claims file is returned to the Board for further appellate action.

4. Thereafter, issue an SOC to the Veteran and his representative addressing the issues of whether new and material evidence has been received to reopen previously denied claims of entitlement to service connection for a disability manifested by back problems with bulging discs and service connection for residuals of an injury to the chest.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  See 38 C.F.R. § 20.302(b).  The case should then be returned to the Board for further appellate consideration, only if an appeal is properly perfected. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




